[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 30, 2006
                              No. 06-11574                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00214-CR-T-30MAP

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

FRANCISCO MARQUEZ,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 30, 2006)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Francisco Marquez appeals his sentence of 87 months of imprisonment
imposed after Marquez pleaded guilty to conspiracy to possess with intent to

distribute methylenedioxymethamphetamine. 21 U.S.C. § 846. Marquez argues

that the district court erroneously denied him a safety-valve reduction. U.S.S.G. §§

5C1.2, 2D1.1(b)(9). We affirm.

      “When reviewing the denial of safety-valve relief, we review for clear error

a district court’s factual determinations. We review de novo the court’s legal

interpretation of the statutes and sentencing guidelines.” United States v. Johnson,

375 F.3d 1300, 1301 (11th Cir. 2004) (citations omitted). Section 2D1.1(b)(9) of

the Sentencing Guidelines permits a two-level decrease of a defendant’s offense

level, if the defendant meets the five requirements of the safety-valve provision, 18

U.S.C. § 3553(f)(1)-(5). The burden is on the defendant to establish that he has

satisfied all the requirements. Johnson, 375 F.3d at 1302.

      The issue presented is whether Marquez satisfied the fifth requirement that

“not later than the time of the sentencing hearing, the defendant has truthfully

provided to the Government all information and evidence the defendant has

concerning the offense or offenses that were part of the same course of conduct or

of a common scheme or plan . . . .” 18 U.S.C. § 3553(f)(5). Marquez argues that

he satisfied this requirement because, before sentencing, he discussed with the

government all of the details that he had regarding the offense, except drug



                                          2
quantity. He argues that he disclosed the drug quantity at sentencing when he

stipulated that the amount of drugs was 10,000 or more pills.

      The district court denied the reduction because it found that Marquez had

never disclosed the quantity of pills involved in his offense, and the sentencing

transcript confirms this finding. Marquez did not disclose the quantity of pills

involved in his offense. When asked by the district court about the quantity,

Marquez declined to state the number of pills and chose to rely on his stipulation.

The district court did not clearly err when it denied the reduction.

      Marquez’s sentence is

      AFFIRMED.




                                           3